Citation Nr: 0125424	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel






INTRODUCTION

The veteran had verified active service from June 1951 to 
June 1954, plus an  additional period of prior active service 
of 3 years, 2 months and 25 days.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an January 2000 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.



REMAND

A preliminary review of the record indicates that the RO 
indicated that the veteran's service medical records were 
unavailable or possibly destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  However, the only 
pertinent information in the claims file concerning the issue 
is a September 1999 document from the NPRC stating that the 
veteran's service medical records were not available at that 
location.  This form also appears to indicate that the NPRC 
mailed the veteran's service medical records to the "RMC" 
in October 1999.  There is no indication in the file that 
this is a "fire related case."  There is also no indication 
in the claims file that the RO made any inquiry about or 
request to the RMC concerning the veteran's service medical 
records.  

In this regard, recently enacted regulations require the VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  The VA 
will end its efforts to obtain records from a Federal 
department or agency only if the VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which the VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises the VA that 
the requested records do not exist or the custodian does not 
have them.  See 38 C.F.R. § 3.159 (c)(2).  The Board is of 
the opinion that at this point it is not clear that further 
efforts to obtain the veteran's service medical records would 
be futile.  

Further, the Board notes that one of the veteran's private 
treatment providers has rendered an opinion concerning the 
existence of a nexus between the veteran's current back 
condition and the back injuries he suffered during the 
1950's, presumably during service.  The VA conducted an 
examination of the veteran in July 1999, but entered no 
opinion in its report concerning this nexus issue.  Under 
these facts and circumstances, the Board finds that the VA 
examination is inadequate and that the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4)(i).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should contact the veteran to 
ascertain when and where he received 
treatment for his back during service, as 
well as following service.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records identified by the veteran with 
the claims file.

3.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels, 
specifically including a request to the 
Records Management Center.  

4.  The veteran should be afforded an 
examination of his back to ascertain the 
nature, severity, and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly any service medical records, 
and offer comments and an opinion as to 
whether any currently diagnosed back 
disorder is causally or etiologically 
related to the injuries the veteran 
reportedly sustained during service.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2001), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  The RO should determine whether the 
provisions of 38 U.S.C.A. § 1154(b) are 
applicable in this case.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2001).



